Case 8:21-cv-00283-JVS-KES Document 1 Filed 02/12/21 Page 1 of 9 Page ID #:1



  1     CLARK HILL LLP
        TEANNA L. BUCHNER (SBN 275697)
  2     tbuchner@ClarkHill.com
        1055 West Seventh Street, Suite 2400
  3     Los Angeles, CA 90017
        Telephone: (213) 891-9100
  4     Facsimile: (213) 488-1178
  5     Attorneys for Specially Appearing Defendants Nia
        McConnell and
  6     High Street Equity Ventures, LLC
  7

  8                                   UNITED STATES DISTRICT COURT
  9                                 CENTRAL DISTRICT OF CALIFORNIA
 10

 11    VIRTUALPOINT, INC.,                                          Case No. 8:21-cv-00283
 12                                                                 DEFENDANTS NIA MCCONNELL
                                                                    AND HIGH STREET EQUITY
 13                                                Plaintiff,       VENTURES, LLC NOTICE OF
                                                                    REMOVAL PURSUANT TO 28 U.S.C.
 14             v.                                                  §§ 1332 AND 1441; DECLARATION
                                                                    OF TEANNA L. BUCHNER
 15    NIA MCCONNELL, HIGH STREET
       EQUITY VENTURES, LLC                                         [DIVERSITY JURISDICTION]
 16

 17                                         Defendants.
 18

 19           TO THE COURT, PLAINTIFF, AND THEIR COUNSEL OF RECORD:
 20           PLEASE TAKE NOTICE that defendants High Street Equity Ventures, LLC
 21   and Nia McConnell (“Defendants”) hereby remove the above-entitled civil action
 22   from the Superior Court of California, for the County of Orange, to the United States
 23   District Court for the Central District of California, Southern District pursuant to 28
 24   U.S.C. sections 1332 and 1441. Removal is proper because complete diversity of
 25   citizenship exists between plaintiff VIRTUALPOINT, INC. (“Plaintiff”), on one
 26   hand, and Defendants HIGH STREET EQUITY VENTURES, LLC and NIA
 27   MCCONNELL on the other hand, and the amount in controversy exceeds the sum
 28   of $75,000, exclusive of interest and costs.

                                                                1
                              DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT
      ClarkHill\21569\390207\222071733.v1-8/7/19
Case 8:21-cv-00283-JVS-KES Document 1 Filed 02/12/21 Page 2 of 9 Page ID #:2



  1           In support of this Notice of Removal, Defendant further states:
  2   I.      BACKGROUND
  3           1.       On January 5, 2021, Plaintiff filed a Complaint in the Superior Court of
  4   California for the County of Orange, entitled “VirtualPoint, Inc. v. Nia McConnell
  5   and High Street Equity Ventures, LLC, designated as Case Number 30-2021-
  6   01177291-CU-BC-CJC. By way of the Complaint, Plaintiff alleges claims for
  7   breach of contract.
  8           2.       Thereafter Plaintiff allegedly served High Street Equity Ventures, LLC
  9   with the summons and Complaint.
 10   II.     TIMELINESS OF REMOVAL
 11           3.       This Notice of Removal is timely because it is being filed within thirty
 12   days of Defendants’ receipt of information from which it was ascertained that the
 13   case is removable, and within one year of the commencement of this action pursuant
 14   to 28 U.S.C. § 1446(b). (See Buchner Decl., Ex. 1.)
 15   III.    PROCEEDINGS IN STATE COURT
 16           4.       As of the date of filing this Notice of Removal, there are no hearings
 17   on calendar or pending before the Superior Court of California for the County of
 18   Orange with respect to the state court action.
 19   IV.     JURISDICTION BASED ON DIVERSITY OF CITIZENSHIP
 20           5.       The Court has original jurisdiction of this action under 28 U.S.C. §
 21   1332. As described in further detail below, this action is removable pursuant to the
 22   provisions of 28 U.S.C. § 1441(b) in that it is a civil action between citizens of
 23   different states and the matter in controversy exceeds the sum of $75,000, exclusive
 24   of interests and costs.
 25   ///
 26   ///
 27   ///
 28   ////

                                                    2
                              DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT
      ClarkHill\21569\390207\222071733.v1-8/7/19
Case 8:21-cv-00283-JVS-KES Document 1 Filed 02/12/21 Page 3 of 9 Page ID #:3



  1           A.       Complete Diversity Exists Between Plaintiff and Defendants
  2           6.       Plaintiff VirtualPoint is a citizen of California. According to the
  3   Complaint, VirtualPoint is a California corporation with its principal place of
  4   business in the County of Orange, California.
  5           7.       Defendant High Street Equity Ventures, LLC is a citizen of the States
  6   of Arkansas. As properly alleged by Plaintiff, High Street Equity Ventures, LLC
  7   was, is, and at all times relevant, has been a Limited Liability Company incorporated
  8   under the laws of the state of Arkansas, with its principle place of business in
  9   Arkansas. (Buchner Decl., ¶ 5.)
 10           8.       Defendant Nia McConnell is a citizen of Arkansas. For purposes of
 11   removal, a natural person is considered a citizen of the state of domicile. As properly
 12   alleged by Plaintiff, Nia McConnell is, and at all times relevant, has been a resident
 13   of the state of Arkansas.
 14           9.       A notice of removal of a civil action involving multiple defendants
 15   requires the consent of “all defendants who have been properly joined and served.”
 16   28 U.S.C. §1446(2)(a). Both Defendants have been served and despite lack of
 17   personal jurisdiction, consent to removal.
 18           10.      Thus, because Plaintiff is a citizen of the state of California, Defendants
 19   are citizens of the state of Arkansas, complete diversity between the parties exists.
 20           B.       The Amount in Controversy Exceeds $75,000
 21           11.      While Defendants deny liability as to Plaintiff’s claims, the amount in
 22   controversy requirement is satisfied because “it is more likely than not” that the
 23   amount exceeds the jurisdictional minimum of $75,000. See Sanchez v. Monumental
 24   Life Ins., 102 F.3d 398, 403-404 (9th Cir. 1996) (finding the defendant must plead
 25   “that it is ‘more likely than not’ that the amount in controversy exceeds [the
 26   threshold] amount” (internal quotations and citations omitted)).
 27   ///
 28   ///

                                                     3
                              DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT
      ClarkHill\21569\390207\222071733.v1-8/7/19
Case 8:21-cv-00283-JVS-KES Document 1 Filed 02/12/21 Page 4 of 9 Page ID #:4



  1           12.      As the Ninth Circuit explains, “the amount-in-controversy inquiry in
  2   the removal context is not confined to the face of the complaint.” Valdez v. Allstate
  3   Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). In order to establish the amount in
  4   controversy, a defendant may state underlying facts supporting its assertion that the
  5   amount exceeds the jurisdictional threshold. Gaus v. Miles, Inc., 980 F.2d 564, 566-
  6   567 (9th Cir. 1992).
  7           13.      In determining the amount in controversy, a court must consider the
  8   aggregate of general damages, special damages, punitive damages, and attorneys’
  9   fees. Conrad Assocs. v. Hartford Accident & Indemnity Co., 994 F.Supp. 1196, 1198
 10   (N.D. Cal. 1998). When a defendant seeks removal on diversity grounds, a court
 11   must deem the amount demanded by the plaintiff as the amount in controversy. 28
 12   U.S.C. § 1146(2); see also Sanchez, 102 F.3d at 40 (finding “the sum claimed by the
 13   plaintiff controls,” unless it appears “that the claim is really for less than the
 14   jurisdictional amount” (quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303
 15   U.S. 283, 288-289 (1938)).
 16           14.      If the plaintiff does not include a demand amount in the complaint, the
 17   jurisdictional threshold may be established by other documents such as a plaintiff’s
 18   statement of damages. See e.g. Babasa v. Lenscrafters, Inc., 498 F.3d 972, 974-975
 19   (9th Cir. 2007) (“[a] settlement letter is relevant evidence of the amount in
 20   controversy if it appears to reflect a reasonable estimate of the plaintiff’s claim”
 21   (citing Cohn v. Petsmart, Inc., 281 F.3d 837,840 (9th Cir. 2002)); Aparicio v.
 22   Abercrombie & Fitch Stores Inc., 2014 WL 545795, *3 (C.D. Cal . 2014) (“[a]
 23   document reflecting a settlement demand in excess of the jurisdictional minimum
 24   constitutes ‘other paper’ sufficient to provide notice that a case is removable”).
 25           15.      Here, the damages claimed by Plaintiff in its Complaint establishes, by
 26   a preponderance of the evidence, that the alleged amount in controversy exceeds the
 27   sum of $75,000, exclusive of interest and costs, as required by 28 U.S.C. § 1332(a).
 28

                                                    4
                              DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT
      ClarkHill\21569\390207\222071733.v1-8/7/19
Case 8:21-cv-00283-JVS-KES Document 1 Filed 02/12/21 Page 5 of 9 Page ID #:5



  1   Indeed, Plaintiff served Defendant with a Complaint seeking damages on the alleged
  2   breach of contract of at least $50,000, but also seeks attorneys’ fees. (Buchner Decl.,
  3   ¶ 7.)
  4           16.      Here, Plaintiff has two sets of counsel, including counsel in both
  5   Orange County California, as well as counsel in New York, New York. Based on
  6   the nature of the claims, the necessary discovery, including evaluation of
  7   investigation of electronic discovery, and the fact that Plaintiff will have two sets of
  8   attorneys, it is more likely than not that the amount in controversy exceeds the
  9   jurisdictional threshold amount.             Accordingly, the amount in controversy
 10   requirement is satisfied.
 11   V.      VENUE
 12           17.      Without waiving Defendants’ right to challenge, among other things,
 13   personal jurisdiction by way of motion, responsive pleadings, or otherwise, venue
 14   for this removed action lies in the Central District of California, Southern District,
 15   pursuant to 28 U.S.C. §§ 1441, 1446(a), and 84(c). Plaintiff brought this action in
 16   the Superior Court of the State of California, County of Orange, which is located
 17   within the Central District of the State of California, Southern District. Therefore,
 18   venue is proper in this Court because it is the “district and division embracing the
 19   place where such action is pending.” 28 U.S.C. § 1441(a).
 20   VI.     SERVICE OF NOTICE OF REMOVAL ON PLAINTIFF AND THE
 21           CLERK OF THE SUPERIOR COURT
 22           18.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this
 23   Notice of Removal will be promptly served on Plaintiff, together with a copy of the
 24   Notice of Removal, will be filed with the Clerk of the Superior Court of the State of
 25   California, County of Orange, in the state court action.
 26   ///
 27   ///
 28   ///

                                                     5
                              DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT
      ClarkHill\21569\390207\222071733.v1-8/7/19
Case 8:21-cv-00283-JVS-KES Document 1 Filed 02/12/21 Page 6 of 9 Page ID #:6



  1           19.      This Notice of Removal will be served on counsel for Plaintiff. A copy
  2   of the Proof of Service regarding the Notice of Removal will be filed shortly after
  3   those papers are filed and served.
  4           20.      In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
  5   process, pleadings, and orders filed and/or served in this action are attached to the
  6   Buchner Declaration as Exhibit 1.
  7   VII. PRAYER FOR REMOVAL
  8           21.      WHEREFORE, Defendants file this Notice of Removal of this action
  9   from the Superior Court of the State of California, County of Orange, in which it is
 10   now pending, to the United States District Court for the Central District of
 11   California, Southern District.
 12           22.      Defendants hereby request that this Court exercise jurisdiction over all
 13   further proceedings in this action.
 14           23.      Defendants hereby provide notice of and demands a jury trial in the
 15   above-captioned matter, without waiving their challenge to personal jurisdiction
 16   served concurrently herewith.
 17

 18   Dated: February 12, 2021                           CLARK HILL LLP
 19
 20
                                                   By:
 21                                                                   Teanna L. Buchner
                                                         Attorneys for Specially Appearing Defendants
 22                                                      Nia McConnell and
                                                         High Street Equity Ventures, LLC
 23

 24

 25

 26

 27

 28

                                                           6
                              DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT
      ClarkHill\21569\390207\222071733.v1-8/7/19
Case 8:21-cv-00283-JVS-KES Document 1 Filed 02/12/21 Page 7 of 9 Page ID #:7



  1                          DECLARATION OF TEANNA L. BUCHNER
  2           I, Teanna L. Buchner, declare as follows:
  3           1.       I am an attorney at law, duly licensed to practice before the courts of
  4   the State of California. I am Senior Counsel with the law firm of Clark Hill, LLP,
  5   attorneys of record for defendants High Street Equity Ventures, LLC and Nia
  6   McConnell (“Defendants”).
  7           2.       I submit this declaration in support of Defendants’ Notice of Removal
  8   Pursuant to 28 U.S.C. §§ 1332 and 1441. I have personal knowledge of the facts
  9   stated herein, and could and would testify competently thereto if called as a witness
 10   in this matter.
 11           3.       On January 5, 2021, Plaintiff filed its complaint filed in the Superior
 12   Court of California for the County of Orange.(“Complaint”). After service of the
 13   Complaint, and based on the allegations therein, Defendants identified that Plaintiff
 14   was a citizen of California. The Complaint was served on Defendant High Street on
 15   January 14, 2021. At some point thereafter, Defendants determined that the matter
 16   was removable based upon complete diversity jurisdiction. A true and correct copy
 17   of the Complaint served on Defendants is attached as Exhibit “1.”
 18           4.       As of the date of filing this Notice of Removal, there are no hearings
 19   pending before the Superior Court of California for the County of Orange with
 20   respect to the state court action.
 21           5.       High Street Equity Ventures, LLC was, is, and at all times relevant, has
 22   been a Limited Liability Company registered under the laws of the state of Arkansas,
 23   with its principle place of business in Arkansas.
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                                       7
                                 DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT

      ClarkHill\21569\390207\222071733.v1-8/7/19
Case 8:21-cv-00283-JVS-KES Document 1 Filed 02/12/21 Page 8 of 9 Page ID #:8



  1          6.     Based on Plaintiff’s Complaint, Plaintiff seeks to recover damages for
  2   breach of contract, as well as attorneys’ fees for both Plaintiff’s California and New
  3   York attorneys.
  4          I declare under penalty of perjury under the laws of the United States of
  5   America that the foregoing is true and correct.
  6          Executed on February 12, 2021, at Los Angeles, California.
  7

  8

  9                                               Teanna L. Buchner
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                     8
                                 DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT
      ClarkHill\21569\390207\222071733.v1-8/7/19
     Case 8:21-cv-00283-JVS-KES Document 1 Filed 02/12/21 Page 9 of 9 Page ID #:9



 1                                    PROOF OF SERVICE
 2         I am employed in the County of Los Angeles, State of California. I am over the age
     of 18 years and am   not a party to the within action. My business address is 1055 West
 3   Seventh Street, 24th Floor, Los Angeles, CA 90017.
 4         On February 12, 2021, I served the following document(s) described as
     DEFENDANTS NIA MCCONNELL AND HIGH STREET EQUITY VENTURES,
 5   LLC NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332 AND 1441;
     DECLARATION OF TEANNA L. BUCHNER on the interested parties in this action as
 6   follows:
 7            MICHAEL D. CILENTO                             Ji-In Lee Houck
                LEWIS & LIN, LLC                        STALWART LAW GROUP, APC
 8          81 Prospect Street, Suite 8001
                Brooklyn, NY 11201                           MAILING ADDRESS
 9           Telephone: (347) 404-5844                      8605 Santa Monica Blvd.
             Facsimile: (718) 243-9326                            PMB 72538
10          Email: michael@ilawco.com                      West Hollywood, CA 90069
       Attorneys for Plaintiff Virtualpoint, Inc.
11                                                           PHYSICAL ADDRESS
                                                          1100 Glendon Ave, Suite 1840
12                                                           Los Angeles, CA 90024
                                                            Telephone: (310) 954-2000
13                                                         Email: jiin@stalwartlaw.com
                                                            cc: josh@stalwartlaw.com
14                                                    Attorneys for Plaintiff Virtualpoint, Inc.
15       BY U.S. MAIL: By placing a true copy thereof in a sealed envelope addressed as above,
     with postage thereon fully prepared for first class mail, in the designated outgoing mail
16   receptacle at Clark Hill LLP for collection by another employee who is responsible in the
     normal course of business for depositing the stamped envelopes for mailing this same day
17   in the United State Mail at Los Angeles, California. I am aware that on motion of the party
     served, service is presume invalid if the postal cancellation date or postage meter date is
18   more than one day after date of deposit for mailing in affidavit.
19      BY ELECTRONIC MAIL/E-MAIL: I caused the document(s) to be sent to the above-
     named persons at the e-mail addresses exhibited therewith. I did not receive, within a
20   reasonable time after the transmission, any electronic message or other indication that the
     transmission was unsuccessful.
21
           I hereby certify that I am employed in the office of a member of the Bar of this Court
22   at whose direction the service was made. I hereby certify that the foregoing is true and
     correct.
23
           Executed on February 12, 2021, at Los Angeles, CA.
24
25                                                  Melissa De Los Reyes
                                                    _________________________________
26                                                  Melissa De Los Reyes
27
28
                                                1
                                         PROOF OF SERVICE
